Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response after FINAL office action filed on June 1, 2022 is acknowledged.
3.	Claim 1 is pending in this application and is allowed in this office action.

Terminal Disclaimer
4.	The terminal disclaimer filed on June 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 9149470 and 10123996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Comments
Withdrawn Rejections
5.	Rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 9149470, is hereby withdrawn in view of Applicant filing Terminal Disclaimer on June 1, 2022.
6.	Rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10123996, is hereby withdrawn in view of Applicant filing Terminal Disclaimer on June 1, 2022.


REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: a method for the treatment or prevention of acute or chronic transplant rejection, the method comprising selecting a patient who has undergone or is expecting to undergo an organ transplant, and administering to a subject in need thereof a therapeutically effective amount of a compound of formula 
    PNG
    media_image1.png
    275
    321
    media_image1.png
    Greyscale
 is free of prior art.
	As indicated in the previous office action, the closest art is Viswanath et al (US Patent No. 7812032, cited in the previous office action). Viswanath et al teach a rapamycin analog composition having the formula 
    PNG
    media_image2.png
    217
    291
    media_image2.png
    Greyscale
 (see abstract). Viswanath et al do not teach a compound of instant formula of instant claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1, as filed on June 1, 2022, is allowed.





CONCLUSION
Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654